 



Exhibit 10.1
August 25, 2006

Mr. John R. Huff
Oceaneering International, Inc.
11911 FM 529
Houston, TX 77041

Re:   Second Modification to Service Agreement (“Second Modification”)

Dear Mr. Huff:
In order to (a) continue the transition of executive management and corporate
leadership to ensure the greatest continuity for Oceaneering International, Inc.
(the “Company”) and (b) permit additional time for you and the Company to
consider (i) anticipated additional guidance from the Internal Revenue Service
on Section 409A of the Internal Revenue Code which addresses “nonqualified
deferred compensation” arrangements that do not meet specified requirements
regarding both form and operation and (ii) timely modifications to provisions of
the Service Agreement we entered into with you, dated August 15, 2001 and a
Modification thereto, dated May 11, 2006 (collectively, the “Agreement”) that
provide or may be considered to provide nonqualified deferred compensation that
does not meet these specified requirements, the Company and you have agreed that
you will continue your employment with the Company through December 31, 2006.
In connection with your extended employment period, the Company proposes to
modify the Agreement to reflect our mutual understanding that (i) your
employment with the Company and Phase A under the Agreement shall continue
through December 31, 2006, and (ii) this extension of employment will not affect
the benefits otherwise due you under the Agreement.
To effect these purposes, the following provisions of the Agreement and Annex I
thereto shall be modified as set forth below.
1. Section 2(a) of the Agreement shall be modified by replacing the final two
sentences thereof with the following:
“Effective May 12, 2006, you shall no longer serve as Chief Executive Officer,
but shall continue as an employee of the Company during Agreement Phase A
through December 31, 2006. On January 1, 2007, you shall no longer be an
employee of the Company.”
2. The Agreement and Annex I thereto shall be modified such that all references
to “August 25, 2006” shall be read as “December 31, 2006.”

1



--------------------------------------------------------------------------------



 



3. The Agreement and Annex I thereto shall be modified such that all references
to “August 26, 2006” in the Agreement shall be read as “January 1, 2007,” except
for the reference to “August 16, 2006” in Section 6(a) which shall continue to
be read as originally written.
If you agree to the terms set forth in this Second Modification, please sign
below and return one copy of this letter to the Company. As always, we
appreciate your continued service and loyalty to the Company.

             
 
      Sincerely,    
 
           
 
      Oceaneering International, Inc.    
 
           
 
      BY: /s/ Harris J. Pappas    
 
     
 
   
 
      Harris J. Pappas, Chairman    
 
      Compensation Committee of the Board of Directors    
 
           
Agreed to this 25th day of August, 2006:
           
 
           
/s/ John R. Huff
           
 
John R. Huff
           

2